DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Ham on 12/13/2021.

Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. 	(previously presented) A computer-implemented method for supplying on-premise hyper-converged systems, the method comprising: 
receiving orders for the on-premise hyper-converged systems from customers at a cloud service; 
in response to the orders, requesting a system integrator to procure hardware components of the on-premise hyper-converged systems, including physical gateway appliances, to assemble the hardware components to produce assembled systems and 
in response to each bring-up process initiation, creating a virtual private cloud for each of the on-premise hyper-converged systems being produced in a public cloud computing environment; 
deploying a bring-up appliance in each of the virtual private clouds, wherein the bring-up appliance in each of the virtual private clouds manages installation and configuration of software-defined data center (SDDC)-related software components for an associated assembled system to produce each of the on-premise hyper-converged systems; 
remotely installing and configuring the SDDC-related software components in the assembled systems using the bring-up appliances in the virtual private clouds to deploy SDDCs in the assembled systems via the SD-WAN to produce the on-premise hyper-converged systems; and 
notifying the system integrator that each bring-up process is complete to signal the system integrator to ship the on-premise hyper-converged systems to the customers so that the customers can connect the on-premise hyper-converged systems to 2 F313the SD-WAN using the physical gateway appliances of the on-premise hyper-

2. 	(currently amended) The method of claim 1, further comprising deploying reverse proxies in each of the virtual private clouds to communicate with some of the SDDC- related software components installed in the on-premise hyper-converged systems.  

3. 	(original) The method of claim 1, further comprising receiving logs and metrics from the on-premise hyper-converged systems at the cloud service and remotely fixing any software or hardware issues of the on-premise hyper-converged systems in response to the received logs and metrics.  

4. 	(previously presented) The method of claim 1, further comprising remotely installing updates for some of the SDDC-related software components installed in the on- premise hyper-converged systems from the cloud service via the SD-WAN.  

5. 	(previously presented) The method of claim 1, wherein remotely installing and configuring the SDDC-related software components in the assembled systems using the bring-up appliances includes installing a logical network manager in each of the on- 

6. 	(previously presented) The method of claim 1, wherein remotely installing and configuring the SDDC-related software components in the assembled systems using the bring-up appliances includes installing a virtualization manager in each of the on-premise hyper-converged systems to manage deployment of virtual computing instances in the respective SDDCs in the on-premise hyper-converged systems.  

7. 	(previously presented) The method of claim 1, wherein remotely installing and configuring the SDDC-related software components in the assembled systems using the bring-up appliances includes using software bundles in database accessible by the cloud 3 F313service, wherein the software bundles in the database are the latest versions of the SDDC- related software components to be installed in the on-premise hyper-converged systems.  

8. 	(original) The method of claim 1, further comprising deploying a jumpbox appliance in one of the virtual private clouds for a customer to access the on-premise hyper-converged system associated with that virtual private cloud.  


receiving orders for the on-premise hyper-converged systems from customers at a cloud service; 
in response to the orders, requesting a system integrator to procure hardware components of the on-premise hyper-converged systems, including physical gateway appliances, to assemble the hardware components to produce assembled systems and to connect the assembled systems to a software-defined wide area network (SD- WAN) using the physical gateway appliances to initiate a bring-up process for each of the assembled systems, wherein the SD-WAN is connected to the cloud service; 
in response to each bring-up process initiation, creating a virtual private cloud for each of the on-premise hyper-converged systems being produced in a public cloud computing environment; 
deploying a bring-up appliance in each of the virtual private clouds, wherein the bring-up appliance in each of the virtual private clouds manages installation and configuration of software-defined data center (SDDC)-related software components for an associated assembled system to produce each of the on-premise hyper-converged systems; 

F313notifying the system integrator that each bring-up process is complete to signal the system integrator to ship the on-premise hyper-converged systems to the customers so that the customers can connect the on-premise hyper-converged systems to the SD-WAN using the physical gateway appliances of the on-premise hyper-converged systems and use the SDDCs deployed in the on-premise hyper-converged systems.  

10. 	(currently amended) The computer-readable storage medium of claim 9, wherein the steps further comprise deploying reverse proxies in each of the virtual private clouds to communicate with some of the SDDC-related software components installed in the on-premise hyper-converged systems.  

11. 	(original) The computer-readable storage medium of claim 9, wherein the steps further comprise receiving logs and metrics from the on-premise hyper-converged systems at the cloud service and remotely fixing any software or hardware issues of the on-premise hyper-converged systems in response to the received logs and metrics.  

12. 	(previously presented) The computer-readable storage medium of claim 9, wherein the steps further comprise remotely installing updates for some of the SDDC-related software components installed in the on-premise hyper-converged systems from the cloud service via the SD-WAN.  

13. 	(previously presented) The computer-readable storage medium of claim 9, wherein remotely installing and configuring the SDDC-related software components in the assembled systems using the bring-up appliances includes installing a logical network manager in each of the on-premise hyper-converged systems to create logical overlay networks in the on-premise hyper-converged systems.  

14. 	(previously presented) The computer-readable storage medium of claim 9, wherein remotely installing and configuring the SDDC-related software components in the assembled systems using the bring-up appliances includes installing a virtualization manager in each of the on-premise hyper-converged systems to manage deployment of 5 F313virtual computing instances in the respective SDDCs in the on-premise hyper-converged systems.  



16. 	(original) The computer-readable storage medium of claim 9, wherein the steps further comprise deploying a jumpbox appliance in one of the virtual private clouds for a customer to access the on-premise hyper-converged system associated with that virtual private cloud. 
 
17. 	(previously presented) A system comprising: 
memory; and 
at least one processor configured to: 
receive orders for on-premise hyper-converged systems from customers at a cloud service; in response to the orders, request a system integrator to procure hardware components of the on-premise hyper-converged systems, including physical gateway appliances, to assemble the hardware components to produce assembled systems and to connect the assembled systems to a software-defined wide area network 
in response to each bring-up process initiation, create a virtual private cloud for each of the on-premise hyper-converged systems being produced in a public cloud computing environment; 
deploy a bring-up appliance in each of the virtual private clouds, wherein the bring-up appliance in each of the virtual private clouds manages installation 6 F313and configuration of software-defined data center (SDDC)-related software components for an associated assembled system to produce each of the on-premise hyper-converged systems; 
remotely install and configure software components in the assembled systems using the bring-up appliances in the virtual private clouds to deploy SDDCs in the assembled systems via the SD- WAN to produce the on-premise hyper-converged systems; and 
notify the system integrator that each bring-up process is complete to signal the system integrator to ship the on-premise hyper-converged systems to the customers so that the customers can connect the on-premise hyper-converged systems to the SD-WAN using the physical gateway appliances of the on-premise hyper-converged systems and use the SDDCs deployed in the on-premise hyper-converged systems.  

the virtual private clouds to communicate with some of the SDDC-related software components installed in the on- premise hyper-converged systems.  

19. 	(original) The system of claim 17, wherein the at least one processor is configured to receive logs and metrics from the on-premise hyper-converged systems at the cloud service and remotely fix any software or hardware issues of the on-premise hyper- converged systems in response to the received logs and metrics.  

20. (previously presented) The system of claim 17, wherein the at least one processor is configured to remotely install updates for some of the SDDC-related software components installed in the on-premise hyper-converged systems via the SD-WAN.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior arts were considered but do not teach applicant’s limitations regarding deploy a bring-up appliance in each of the virtual private clouds, wherein the bring-up appliance in each of the virtual private clouds manages installation  and configuration of software-defined data center (SDDC)-related software components for an associated assembled system to produce each of the on-premise hyper-converged systems; remotely install and configure software components in the assembled systems using the bring-up appliances in the virtual private clouds to deploy SDDCs in the assembled systems via the SD- WAN to produce the on-premise hyper-converged systems, whether viewed alone or in combination with one another.
 Nirwal (US-PGPUB-NO: 2018/0145955 A1) teaches software defined data centers and managing credentials in hyper-converged infrastructures. 
 Flavel et al. (US-PGPUB-NO: 2019/01401915 A1) teaches cloud computing and a connectivity wizard for designing customized virtual private cloud computing networks.
 Elliott, IV (US-PGPUB-NO: 2020/0252271 A1) teaches managing data and resources in a virtualized environment. 
 Pallas (US-PGPUB-NO: 2017/0013508 A1) teaches network load-balancing across multiple tunnels by network access points.
 Nallapareddy et al. (US-PGPUB-NO: 2018/0181417 A1) teaches authenticating a logical port for a virtual machine.
 Plichta et al. (US-PGPUB-NO: 2019/0141049 A1) teaches preventing unauthorized access to data within a data processing environment in which data is combined from multiple sources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LENIN PAULINO/Examiner, Art Unit 2193            

/HANG PAN/Primary Examiner, Art Unit 2193